                  Case 3:20-cv-05160-BHS Document 11 Filed 08/18/20 Page 1 of 1



 1

 2

 3                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 4                                      AT TACOMA
 5
     BRADLEY JOHN PEPER,                               CASE NO. 3:20-CV-05160-BHS
 6
                                Plaintiff,             ORDER ADOPTING REPORT
 7           v.                                        AND RECOMMENDATION

 8   PORT ORCHARD PRISON
     AUTHORITIES, et al.
 9
                                Defendants.
10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 9. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)      The R&R is ADOPTED;

16           (2)      Plaintiff’s in forma pauperis application (Dkt. 1) is DENIED;

17           (3)      This case is DISMISSED without prejudice; and

18           (4)      The Clerk shall enter JUDGMENT and close this case.

19           Dated this 18th day of August, 2020.

20

21

22
                                                       ABENJAMIN H. SETTLE
                                                        United States District Judge


     ORDER
